DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the exterior temperature" in lines 20-21 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  All other recitations in the claim refer to an “ambient exterior temperature.” For consistency, “the exterior temperature” should also be changed to “the ambient exterior temperature.”
Similarly, claim 10 recites the limitation "the exterior temperature" in line 12 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  All other recitations in the claim refer to an “ambient exterior temperature.” For consistency, “the exterior temperature” should also be changed to “the ambient exterior temperature.”
Claims 2-9 and 11-18 are also rejected since they depend from claims 1 and 10, respectively.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 9-11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porras (US 2017/0008407 A1).
As per independent claim 1, Porras et al. disclose an air conditioning unit for a vehicle, comprising: a controller 100; a sealed system (heat pump cycle 52) operably coupled to the controller (see controls of Figs. 6-7, etc.) and configured for circulating refrigerant, the sealed system comprising a first heater (condenser 126 of heat pump 50 heats circuit 54 that provides heat to heat exchanger 110) to provide heat to the recreational vehicle (Figs. 2-5); a second heater (heater 112) operably coupled to the controller (see controls of Figs. 6-7, etc.) and attachable to the vehicle (attached as part of system in Figs. 2-5) to selectively provide auxiliary heat to the recreational vehicle (steps 404, 408, 410); an interior temperature sensor operably coupled to the controller to sense an interior temperature of the recreational vehicle (temperature sensor is implicit for determining cabin temperature in controls described at para. 0043, lines 22-25); and an ambient exterior temperature sensor operably coupled to the controller to sense an ambient exterior temperature outside the vehicle (temperature sensor is implicit for determining exterior temperature in controls described at Abstract, lines 11-13; para. 0003, lines 11-14; 0004, lines 11-14; para. 0005, lines 6-9; etc.); wherein the controller is configured to initiate a heating operation comprising analyzing the interior temperature of the vehicle (paras. 0042, lines 28-31; 0043, lines 22-25), analyzing the ambient exterior temperature outside the vehicle (Abstract, lines 11-13; para. 0003, lines 11-14; 0004, lines 11-14; para. 0005, lines 6-9; etc.), determining an operating mode of the air conditioning unit based on the interior temperature and the ambient exterior temperature (heating is only performed if the indoor temperature is below a set value; operation mode is further determined based on ambient external temperature (Fig. 7; etc.), the operation mode being selected from a plurality of modes comprising an active first heater mode (steps 408 or 410) responsive to analyzing the interior temperature below a first predetermined temperature (again, heating only occurs when internal temperature is below a set value) and an inactive first heater mode (step 404) responsive to analyzing the exterior temperature below a second predetermined temperature (step 402 when Ambient temperature is not greater than TEMP1), and controlling the first heater and the second heater according to the determined operation mode (Fig. 7).  Porras et al. do not teach the vehicle being a recreational vehicle, and also does not explicitly teach the second predetermined temperature being lower than the first predetermined temperature.  Regarding the vehicle being a recreational vehicle, it is noted that the recreational vehicle is simple an intended use application of the air conditioning unit, and thus carries patentable weight only in so much that the air conditioning unit must be capable of being used with a recreational vehicle.  Since the system of Porras et al. is generally applicable to vehicles, it is deemed capable of being used with a recreational vehicle.  (Also, for the record, it is noted that Pannell (US 2007/0295017 A1) teaches the concept of controlling a heat pump and an auxiliary heater within a recreational vehicle (para. 0053, etc.).  As such, applying the system of Porras et al. would further also be considered an obvious matter to one of ordinary skill in the art at the effective filing date of the application for the same purpose of optimizing the temperature response of the heating devices.)  Regarding the second predetermined temperature being lower than the first predetermined temperature, such is considered a simple matter of finite alternatives (the only possibilities are that the second temperature can be higher than, equal to, or lower than the first temperature) that would have been obvious under KSR to one of ordinary skill in the art at the effective filing date of the application to try these finite options to determine which most efficiently heats the vehicle.
As per independent claim 10, Porras et al. disclose a method of operating a vehicle air conditioning unit comprising a first heater (condenser 126 of heat pump 50 heats circuit 54 that provides heat to heat exchanger 110) attached to the vehicle, a second heater (heater 112) attached (as part of the system shown in Fig. 2) to the vehicle, an interior temperature sensor provided inside the vehicle (temperature sensor is implicit for determining cabin temperature in controls described at para. 0043, lines 22-25), and an ambient exterior temperature sensor attached to an exterior of the recreational vehicle (temperature sensor is implicit for determining external temperature in controls described at Abstract, lines 11-13; para. 0003, lines 11-14; 0004, lines 11-14; para. 0005, lines 6-9; etc.), the method comprising: analyzing the interior temperature of the vehicle (paras. 0042, lines 28-31; 0043, lines 22-25), analyzing the ambient exterior temperature outside the vehicle (Abstract, lines 11-13; para. 0003, lines 11-14; 0004, lines 11-14; para. 0005, lines 6-9; etc.), determining an operating mode of the air conditioning unit based on the interior temperature and the ambient exterior temperature (heating is only performed if the indoor temperature is below a set value; operation mode is further determined based on ambient external temperature (Fig. 7; etc.), the operation mode being selected from a plurality of modes comprising an active first heater mode (steps 408 or 410) responsive to analyzing the interior temperature below a first predetermined temperature (again, heating only occurs when internal temperature is below a set value) and an inactive first heater mode (step 404) responsive to analyzing the exterior temperature below a second predetermined temperature (step 402 when Ambient temperature is not greater than TEMP1), and controlling the first heater and the second heater according to the determined operation mode (Fig. 7).  Porras et al. do not teach the vehicle being a recreational vehicle, and also does not explicitly teach the second predetermined temperature being lower than the first predetermined temperature.  Regarding the vehicle being a recreational vehicle, it is noted that the recreational vehicle is simple an intended use application of the air conditioning unit, and thus carries patentable weight only in so much that the air conditioning unit must be capable of being used with a recreational vehicle.  Since the system of Porras et al. is generally applicable to vehicles, it is deemed capable of being used with a recreational vehicle.  (Also, for the record, it is noted that Pannell (US 2007/0295017 A1) teaches the concept of controlling a heat pump and an auxiliary heater within a recreational vehicle (para. 0053, etc.).  As such, applying the system of Porras et al. would further also be considered an obvious matter to one of ordinary skill in the art at the effective filing date of the application for the same purpose of optimizing the temperature response of the heating devices.)  Regarding the second predetermined temperature being lower than the first predetermined temperature, such is considered a simple matter of finite alternatives (the only possibilities are that the second temperature can be higher than, equal to, or lower than the first temperature) that would have been obvious under KSR to one of ordinary skill in the art at the effective filing date of the application to try these finite options to determine which most efficiently heats the vehicle.
	As per claims 2 and 11, Porras et al. further disclose wherein the active first heater mode comprises a first heater only mode (step 408) and a dual first-and-second heater mode (step 410), and wherein the inactive first heater mode comprises a second heater only mode (step 404).
	As per claims 9 and 18, Porras et al. further disclose wherein the second heater 112 comprises an electric heater (para. 0030, lines 4-5).
Claim(s) 6-8 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porras (US 2017/0008407 A1) as applied to claims 1 and 10, above, and further in view of Slattery et al. (US 2847190).
	As per claims 6 and 15, Porras et al. disclose wherein the first heater is a heat pump 50 comprising an interior heat exchanger 68 provided inside the vehicle (and also heat exchanger 126 which delivers heat to heat exchanger 110, which is inside the vehicle) and an exterior heat exchanger 90 in fluid communication with the interior heat exchanger and provided outside the vehicle (Fig. 2).  Porras et al. do not teach wherein the air conditioning unit further comprises an exterior heat exchanger temperature sensor attached to the exterior heat exchanger and configured to sense frost on the exterior heat exchanger.  Slattery et al. teach an air conditioning heat pump arrangement comprising interior heat exchanger 7 and exterior heat exchanger 8 wherein system further comprises an exterior heat exchanger temperature sensor attached to the exterior heat exchanger and configured to sense frost on the exterior heat exchanger (temperature sensing actuating device described at col. 5, lines 30-38, 46-69; etc.).  It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to similarly sense for frosting of the outdoor heat exchanger of Porras et al. for the same reason of protecting against inefficient heat exchange and allowing for defrost when frost build-up is detected on the outdoor heat exchanger.
	As per claims 7 and 16, Porras et al. do not teach wherein the exterior heat exchanger temperature sensor is operably coupled to the controller, and wherein the heating operation further comprises: sensing frost at the exterior heat exchanger temperature sensor; and halting activation of the first heater in response to sensing frost on the exterior heat exchanger.  Slattery et al. teach wherein the exterior heat exchanger temperature sensor is operably coupled to a controller (control circuitry of Figs. 2 and 3), and wherein the heating operation further comprises: sensing frost at the exterior heat exchanger temperature sensor and halting activation of the first heater (the heat pump) in response to sensing frost on the exterior heat exchanger (col. 2, lines 21-26; col. 5, lines 27 – 38; etc.).  It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to similarly halt operation of the heat pump of Porras et al. when frost is detected for the same purpose of allowing the outdoor heat exchanger to be defrosted in order to ensure efficient operation of the system.
	As per claims 8 and 17, Porras et al. do not teach wherein the heating operation further comprises: activating the second heater in response to sensing frost on the exterior heat exchanger. Slattery et al. teach activating the second heater in response to sensing frost on the exterior heat exchanger (col. 2, lines 26-28; col. 6, lines 59-71; etc.).  It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to similarly activating the second heater of the outdoor heat exchanger of Porras et al. when frost is detected on the external heat exchanger for the same purpose of continuing to provide heating of the conditioned space while the heat pump is shut down (col. 2, lines 26-28; etc.).

Allowable Subject Matter
Claims 3-5 and 12-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Cited Prior Art
The following references not applied in the rejections above are considered pertinent to Applicant’s disclosed invention.
	Nakamura et al. (US 2019/0077225 A1) teach an air conditioner comprising alternate operation of a heat pump and heater based on outdoor temperature (para. 0003; etc.).
	Morishita et al. (US 2014/0298838 A1) teach an air conditioning system comprising sensing both ambient and indoor air and controlling both a heat pump and auxiliary heater.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC E NORMAN whose telephone number is (571)272-4812. The examiner can normally be reached 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC E NORMAN/Primary Examiner, Art Unit 3763